 466318 NLRB No. 56DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1By order dated May 26, 1994, the testimony of William Quinnbefore the House Committee on Post Office and Civil Service has
been admitted into evidence as R. Exh. 25.United States Postal Service and Local 300, Na-tional Postal Mail Handlers Union. Cases 22±CA±18705(P) and 22±CA±19212(P)August 24, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDTRUESDALEOn November 29, 1994, Administrative Law JudgeD. Barry Morris issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the General Counsel filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions and to adopt the recommended Order.We agree with the judge that the Respondent vio-lated Section 8(a)(1) of the Act by denying Postal
Service employees who worked at other locations ac-
cess to the parking lot at its Dominick V. Daniels
(DVD) facility. In so doing, we reject the Respond-
ent's contentions that the judge erred in applying Tri-County Medical Center, 222 NLRB 1089 (1976), andthat the employees' access rights should be analyzed
under Lechmere v. NLRB, 502 U.S. 527 (1992). TheRespondent contends that because Postal Service em-
ployees Fitzgerald, Perry, and Hogrogian did not work
at the DVD center, their status differs from that of the
employees denied access to their workplace during off-
duty hours in Tri-County. Rather, according to the Re-spondent their status is analogous to the nonemployee
organizers in Lechmere because, inter alia, they were``strangers'' to the DVD facility.We agree with the judge that Tri-County governshere. Initially, we note that the Supreme Court has
held that employees picketing at another location of
their employer are employees of that employer, not
outsiders. Hudgens v. NLRB, 424 U.S. 507, 522 (1976)(production employees picketing at a retail outlet of
their employer). We note further, as did the judge, that
the Board has explicitly rejected the argument that
Lechmere applies to off-duty employees. NashvillePlastic Products, 313 NLRB 462, 463 (1993). Finally,we agree with the judge that the Respondent has failed
to demonstrate a valid business reason to bar similarly
situated employees from nonwork areas.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, United States Postal Serv-
ice, Kearny, New Jersey, its officers, agents, succes-sors, and assigns, shall take the action set forth in theOrder.Julie L. Kaufman, Esq., for the General Counsel.Nancy F. Janes, Esq. and Peter W. Gallaudet, Esq., of Wind-sor, Connecticut, for the Respondent.Paul Schachter, Esq. (Reinhardt & Schachter, P.C.), of New-ark, New Jersey, for the Charging Party.DECISIONSTATEMENTOFTHE
CASED. BARRYMORRIS, Administrative Law Judge. This casewas heard before me in Newark, New Jersey, on April 26,
1993, March 4 and May 4±5, 1994.1Upon charges filed onSeptember 29, 1992, and May 26, 1993, complaints were
issued on October 19, 1992, and June 25, 1993, respectively.
The complaints, which were consolidated on March 4, 1994,
alleged that United States Postal Service (Respondent) vio-
lated Section 8(a)(1) of the National Labor Relations Act (the
Act) by denying access to its parking lot for the distribution
of intraunion campaign materials. Respondent filed answers
denying the commission of the alleged unfair labor practices.The parties were given full opportunity to participate,produce evidence, examine and cross-examine witnesses,
argue orally, and file briefs. Briefs were filed by the parties
on August 11, 1994.Upon the entire record of the case, including my observa-tion of the demeanor of the witnesses, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Board has jurisdiction in this matter pursuant to sec-tion 1209 of the Postal Reorganization Act, 39 U.S.C.
§1209.
II. THELABORORGANIZATIONINVOLVED
Respondent admits, and I find, that National Postal MailHandlers Union (NPOMHU) is a labor organization within
the meaning of Section 2(5) of the Act and that Local 300
is its agent. See Postal Service, 308 NLRB 358, 359 (1992).III. THEALLEGEDUNFAIRLABORPRACTICES
A. The Facts1. BackgroundLocal 300 represents unit employees employed at Re-spondent's facilities throughout the New York, New Jersey,
and Connecticut metropolitan area, including employees em-
ployed at Respondent's Dominick V. Daniels (DVD) facility
in Kearny, New Jersey, and employees employed at the
Edgewater, New Jersey facility. The parties' collective-bar-
gaining relationship is governed by the nationwide collective-
bargaining agreement existing between NPOMHU and Re-
spondent. The unit employees represented by Local 300 are 467POSTAL SERVICEpart of a nationwide unit covered by the parties' national col-lective-bargaining agreement.2. DVD facilityDuring the summer of 1992, campaigning was taking placefor NPOMHU's election for delegates to the national con-
vention. In June Grady Fitzgerald, an employee of Respond-
ent at its Bulk Mail Center (BMC) in Jersey city, and a
Local 300 shop steward, engaged in the distribution of inter-
nal union campaign literature at the DVD employee parking
lot. Fitzgerald arrived at the DVD lot at around 2:30 p.m.
and stationed himself in the lot, at the beginning of the em-
ployee walkway leading up to the entrance of the DVD
building. As Fitzgerald distributed the literature to passing
employees, he did not obstruct vechicular or pedestrian em-
ployee traffic. While Fitzgerald was engaged in distributing
the campaign literature, he was approached by Peter Gilles-
pie, Respondent's labor relations specialist. After ascertaining
that Fitzgerald was a postal employee not assigned to DVD,
Gillespie told Fitzgerald that he could not distribute the lit-
erature because he did not work at the DVD facility. Fitzger-
ald, however, continued to distribute the literature. Soon
thereafter a security guard approached Fitzgerald and told
him that he would have to leave the premises. When Fitzger-
ald protested that he was engaged in protected union activity
and had a legal right to be distributing literature in the park-
ing lot, the guard suggested that Fitzgerald speak to his su-
pervisor. They then entered the DVD building where Fitzger-
ald spoke to Postal Police Lieutenant Ophara Motley and in-
formed Motley that he was engaged in lawful protected
union activity and thus he had a right to distribute the lit-
erature in the DVD parking lot. Motley told Fitzgerald that
pursuant to Respondent's policy only employees working at
the DVD facility could distribute campaign literature on
DVD premises and therefore Fitzgerald would have to leave
the premises.Respondent has admitted that its ``Do's and Don'ts'' pol-icy, upon which Gillespie relied in instructing Fitzgerald to
leave the premises, is Respondent's national policy effective
since at least 1986, and is applicable to all of Respondent's
facilities nationwide. The portion of the ``Do's and Don'ts''relevant to the instant proceeding is paragraph 6, which
states:6. DO NOT permit an employee from another postoffice or postal facility to enter your facility for the
purpose of campaigning.3. Edgewater facilityJeffrey Perry, treasurer of Local 300, has been an em-ployee of Respondent since 1974. At the time of the hearing
he was on a leave of absence from Respondent's BMC. Paul
Hogrogian, executive vice president of Local 300, also is an
employee of Respondent who at the time of the hearing was
on a leave of absence from the BMC facility.At around 6 a.m. on May 26, 1993, Perry and Hogrogianstationed themselves outside of the employee entrance of Re-
spondent's Edgewater facility and began distributing
intraunion campaign literature. The two employees stood on
either side of the base of the stairway leading to the em-
ployee entrance. Neither Perry nor Hogrogian blocked the
entrance or the exit to the Edgewater building while they dis-tributed the literature. After a few minutes, Carol James,manager of the Edgewater facility, informed Perry and
Hogrogian that they would have to leave and told them that
they could not distribute any more literature.B. Discussion and Conclusions1. Applicable lawIn Tri-County Medical Center, 222 NLRB 1089 (1976),the Board stated ``except where justified by business reasons,
a rule which denies off-duty employees entry to parking lots,
gates, and other outside nonworking areas will be found in-
valid.'' Respondent contends that instead of examining this
case under the guidelines set forth in Tri-County, a balancingtest should be performed as outlined in Lechmere, Inc. v.NLRB, 502 U.S. 527 (1992). I disagree. It is clear thatLechmere is concerned with the distribution of union lit-erature by nonemployee organizers. As the Board stated in
Nashville Plastic Products, 313 NLRB 462, 463 (1993):We reject the Respondent's argument that Lechmereapplies to off-duty employees. Lechmere itself empha-sized the critical distinction between employees and
nonemployees as established in NLRB v. Babcock &Wilcox, and a fortiori, the rule enunciated in Lechmeredoes not apply to employees. By virtue of the continu-
ing employment relationship, an off-duty employee,
even if not scheduled to work on the day he seeks ac-
cess to the premises, remains an employee of the em-
ployer. [Footnote omitted.]Respondent contends that an employee seeking access toa parking lot at a facility other than the one to which he is
assigned should be considered a nonemployee for purposes
of determining his access rights. No case has been cited
which would warrant the distinction which Respondent pro-
poses. In the instant case Respondent's employees enjoy the
same benefits and working conditions regardless of the facil-
ity at which they work. For example, vacation benefits ac-
crue in the same manner and rate regardless of an employ-
ee's assigned facility. Years of employment are counted to-
ward an employee's pension from the day the employee is
hired to the day he or she retires, regardless of which facility
he or she is assigned to. In addition, an employee who is in-
voluntarily transferred from one postal facility to another
maintains his or her seniority regardless of the change of fa-
cility. In Nashville Plastic Products, supra, the Board recog-nized that ``the rule enunciated in Lechmere does not applyto employees.'' No distinction was made as to whether an
employee worked at any particular facility. In addition, in
Tri-County, supra, the Board prohibited a rule which deniedoff-duty employees entry to parking lots, gates, and other
outside nonworking areas. Again, no distinction was made as
to whether the off-duty employee worked at any particular
facility. Accordingly, I believe that the rule enunciated in
Tri-County Medical Center, supra, is controlling in the in-stant proceeding.2. Business justificationTri-County, supra, prohibits the above-described no-accessrule ``except where justified by business reasons.'' In its
brief, Respondent argues that ``approximately 650,000 bar- 468DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2In this connection, I note the testimony of Marilyn Williams,labor relations specialist located at Respondent's Kennedy Airport
facility. Williams testified that employees who worked at Respond-
ent's LaGuardia Airport facility, which is approximately 10 miles
away from the Kennedy facility, would be permitted to distribute
union literature in the Kennedy parking lot. This apparently would
not be a security problem even though the security personnel at Ken-
nedy presumably would not be personally familiar with the non-Ken-
nedy employees.3General Counsel's brief cites Fitzgerald's testimony that he cam-paigned several times at the Edgewater and Hackensack facilities
and was not asked to stop. In addition, the brief points to
Hogrogian's testimony that several times he distributed campaign lit-
erature at Edgewater and other facilities and was not asked to stop.
General Counsel has not made a showing that on those occasions
``such activity took place in the presence of supervisors or was con-
doned or approved by them.'' Intercommunity Hospital, 255 NLRB468, 474 (1981). In addition, I credit the testimony of Tall Johnson,
manager of the Edgewater facility, that other than the May 26, 1993
incident, he was not aware of persons not assigned to Edgewater
having campaigned there. I also credit the testimony of Ben
Nowacky, supervisor at the Hackensack facility, that he was nevermade aware of anyone distributing union campaign literature in the
parking lot.4Inasmuch as General Counsel was not seeking a nationwide post-ing, Respondent did not object to the proposed amendment.5If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.6If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to againing unit employees of the Postal Service employed atsome 40,000 worksites nationwide may gain access to the
parking lot of postal facilities, irrespective of where they are
employed, for the purposes of disseminating literature on be-
half of themselves or other candidates running for union of-
fice during an intra-union campaign.'' Respondent appears to
argue that unless it is permitted to retain its present rule,
hundreds or perhaps thousands of employees from different
facilities could converge on the parking lot of one particular
facility. There is nothing in this record to substantiate such
a fear. The record contains evidence of only one or two Post-
al Service employees sporadically distributing union lit-erature at facilities to which they are not assigned. In the in-
stant proceeding neither Fitzgerald, Perry, nor Hogrogian
interfered with pedestrian or vehicular traffic. I find that Re-
spondent has not borne its burden of showing a justification
for business reasons, based upon its conjecture that hundreds
or thousands of employees from different facilities might
converge on any one particular facility.In addition, Respondent contends that ``security would bejeopardized if employees from facilities other than the one in
which they were working were permitted to enter the parking
lots to distribute literature.'' Again, while Respondent ex-
presses the fear that ``security would be jeopardized,'' it has
not sustained its burden in this record of showing that in
fact, security has been jeopardized, by allowing Postal Serv-
ice employees from other facilities to distribute union lit-
erature.23. Access by othersRespondent conducts a ``New York Metropolitan AreaRoad-eo,'' in which its employees from approximately seven
different postal districts compete. The competition is held in
the BMC parking lot. The participants, together with family
members and fellow workers, attend the competition. Inas-
much as I have found that the rule in Tri-County, supra, isapplicable and therefore paragraph 6 of Respondent's ``Do's
and Don'ts'' policy is invalid, it is not necessary that I de-
cide whether by sponsoring the ``Road-eo,'' Respondent
discriminatorily enforced its no-solicitation rule.3CONCLUSIONSOF
LAW1. The Board has jurisdiction in this matter pursuant tosection 1209 of the Postal Reorganization Act, 39 U.S.C.
§1209.
2. NPOMHU is a labor organization within the meaningof Section 2(5) of the Act and Local 300 is its agent.3. By denying off-duty employees access to its parkinglots for the purpose of distributing intraunion campaign ma-
terials, Respondent has violated Section 8(a)(1) of the Act.4. The aforesaid unfair labor practices constitute unfairlabor practices affecting commerce within the meaning of
Section 2(6) and (7) of the Act.THEREMEDYHaving found that Respondent has engaged in certain un-fair labor practices, I find it necessary to order Respondent
to cease and desist therefrom and to take certain affirmative
action designed to effectuate the policies of the Act.General Counsel has moved to amend the complaint toseek a nationwide remedy, but not a nationwide notice post-
ing.4I granted General Counsel's motion. Since Respondenthas admitted that its ``Do's and Don'ts'' policy is a nation-
wide policy and since the Union's members are members of
a nationwide unit, I believe that the nationwide remedy is ap-
propriate.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended5ORDERThe Respondent, United States Postal Service, Kearny,New Jersey, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Denying its off-duty employees access to its parkinglots for the purpose of engaging in the distribution of union
campaign materials.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rights
under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Revoke paragraph 6 of its ``Do's and Don'ts'' guide-lines.(b) Permit its off-duty employees, whether or not thoseemployees are assigned to that particular facility, access to
its parking lots for the purpose of distributing union cam-
paign materials.(c) Post at its facilities at Kearny and Edgewater, New Jer-sey, copies of the attached notice marked ``Appendix.''6 469POSTAL SERVICEJudgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board.''Copies of the notice on forms provided by the Regional Di-rector for Region 22, after being signed by Respondent's au-
thorized representative, shall be posted by the Respondent
immediately upon receipt and maintained for 60 consecutive
days in conspicuous places, including all places where no-
tices to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the notices
are not altered, defaced, or covered by any other material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
deny our off-duty employees access to ourparking lots for the purpose of distributing union campaign
materials.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce employees in the exercise of their rights
under Section 7 of the Act.WEWILL
revoke paragraph 6 of our ``Do's and Don'ts''guidelines.WEWILL
permit off-duty employees, whether or not theyare assigned to any particular facility, access to our parking
lots for the purpose of distributing union campaign materials.UNITEDSTATESPOSTALSERVICE